The judgment of the Supreme Court was entered
Per Curiam.
— The conveyance of the property, about which this controversy has arisen, was, as the master has found, in trust for the “ First English Evangelical Church of Pittsburg.” There was no reason that we can see, why the appellant should not have joined in the declaration of trust as well as the other trustees, Black and Lane, or otherwise made a conveyance to, or in trust for the church. The notice to him not to convey, by Graff and others, did not justify him in refusing so to do. Even if their alleged parol condition had been established and valid, it was a condition subsequent, and a matter between them and the church. It was not a matter about which Newmyer was bound to interpose in any way. We think the court below violated no equitable rule, under the circumstances of the case, in imposing the costs on the appellant.
Decree affirmed and appeal dismissed at the costs of the appellant.